                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION


DONISHER R. HILL,                    :

      Plaintiff,                     :

vs.                                  :     CIVIL ACTION NO. 1:18-cv-00287-JB-C

DON DAVIS, et al.,                   :

      Defendants.                    :

                                 JUDGMENT

      In accordance with the order entered on this date, it is hereby ORDERED,

ADJUDGED, and DECREED Defendants Judge Davis and David Zimmerman’s

motions to dismiss, (Docs. 8 & 17), are GRANTED IN PART to the extent that this

action is dismissed without prejudice for lack of subject matter jurisdiction and

DENIED IN PART as to their other arguments, and Defendant Judge Davis’s

motion for Rule 11 sanctions, (Doc. 32), is GRANTED.

      DONE this 28th day of March, 2019.



                        s/JEFFREY U. BEAVERSTOCK
                        UNITED STATES DISTRICT JUDGE
